Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2019.07.22
                                                                              10:35:36 -05'00'



                  People v. Rebollar-Vergara, 2019 IL App (2d) 140871



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                JOSE REBOLLAR-VERGARA, Defendant-Appellant.



District & No.         Second District
                       Docket No. 2-14-0871



Filed                  March 25, 2019
Modified upon
denial of rehearing    June 10, 2019



Decision Under         Appeal from the Circuit Court of Lake County, No. 13-CF-655; the
Review                 Hon. Daniel B. Shanes, Judge, presiding.



Judgment               Affirmed.


Counsel on             James E. Chadd, Thomas A. Lilien, and Sarah J. Curry, of State
Appeal                 Appellate Defender’s Office, of Chicago, for appellant.

                       Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                       David J. Robinson, and Joan M. Kripke of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Justice Jorgensen concurred with the judgment and opinion.
                              Justice Jorgensen also specially concurred, with opinion.
                              Justice McLaren dissented, with opinion.


                                               OPINION

¶1         A jury found defendant, Jose Rebollar-Vergara, guilty of first degree murder (720 ILCS
       5/9-1(a)(1) (West 2012)), based on acts committed with his codefendant, Jose Garcia, who
       fatally shot Gabriel Gonzalez outside a convenience store.
¶2         On direct appeal, defendant requests a new trial to remedy three errors: (1) the State
       violated his right to due process by securing an indictment supported by misleading testimony
       that he flashed “gang signs” at Gonzalez and “confessed” to the police, (2) Garcia’s statement
       that defendant should not be charged with murder was an admission against penal interest that
       was erroneously excluded, and (3) the State repeatedly misstated during closing argument that
       Garcia held the position of “security” in the Latin Kings street gang. Defendant also disputes
       the sufficiency of the evidence. We affirm.

¶3                                          I. BACKGROUND
¶4         Many of the underlying facts are no longer in dispute. Gonzalez was shot to death outside
       the One Stop Food & Liquor convenience store in Round Lake Beach at about 12:40 a.m. on
       March 10, 2013. He had one gunshot wound in his back. Ten shell casings were found in the
       parking lot.
¶5         Silvia Saavedra was hosting a house party on the night of the shooting. Her boyfriend,
       Francisco Acevedo, was there with defendant, Garcia, and others. Defendant, Garcia, and an
       acquaintance, whom defendant identified as “Andrew,” left the party and walked to the store,
       which was equipped with a 13-camera surveillance system. The cameras were recording areas
       inside and outside the store that night. Defendant has consistently denied knowing that Garcia
       had a gun with him.
¶6         Defendant, Garcia, and Andrew walked to the beer cooler in the rear of the store. Gonzalez
       entered the store and went to the counter to purchase a loose cigarette. Defendant, Garcia, and
       Andrew walked to the counter. Defendant and Garcia briefly exchanged words with Gonzalez.
       Defendant told a police officer during a video-recorded interview that he was a member of the
       Lawrence and Kedzie branch of the Latin Kings street gang when he lived in Chicago but that
       he was no longer involved with the gang. Defendant also said that he recalled fighting
       Gonzalez in a bar a year or two before the shooting and thought that Gonzalez might have been
       a member of a rival gang, the Maniac Latin Disciples (MLD), based on the way he was
       wearing his baseball cap on the night of the shooting.
¶7         The store’s surveillance video shows Gonzalez backing out of the store and continuing
       backward across the parking lot, tipping his cap toward defendant and Garcia, who followed
       him. Defendant and Garcia exchanged trash talk with Gonzalez, while Andrew lingered a few
       yards away. Defendant told a police officer that he exited the store intending a fist fight with



                                                  -2-
       Gonzalez but that he heard gunshots instead. Garcia had fired several shots at Gonzalez.
       Defendant, Garcia, and Andrew ran from the scene before the police arrived.
¶8          Garcia was arrested and confessed to shooting Gonzalez. He told the police, “I just shot
       him, I kept doing it, but I didn’t know I was actually hitting him.” Garcia was convicted of first
       degree murder in a separate trial and sentenced to 62 years’ imprisonment. Andrew was never
       charged.
¶9          The State’s theory of the case was that defendant was accountable for Garcia’s conduct.
       “Accountability is not a crime in and of itself but, rather, a mechanism through which a
       criminal conviction may result.” People v. Pollock, 202 Ill. 2d 189, 210 (2002). A defendant is
       legally accountable for another person’s criminal conduct when “either before or during the
       commission of an offense, and with the intent to promote or facilitate that commission, he or
       she solicits, aids, abets, agrees, or attempts to aid that other person in the planning or
       commission of the offense.” 720 ILCS 5/5-2(c) (West 2012). To establish that a defendant
       intended to promote or facilitate a crime, “the State may present evidence that either (1) the
       defendant shared the criminal intent of the principal, or (2) there was a common criminal
       design.” People v. Fernandez, 2014 IL 115527, ¶ 13. “Under the common-design rule, if ‘two
       or more persons engage in a common criminal design or agreement, any acts in the furtherance
       of that common design committed by one party are considered to be the acts of all parties to the
       design or agreement and all are equally responsible for the consequences of the further acts.’ ”
       Fernandez, 2014 IL 115527, ¶ 13 (quoting In re W.C., 167 Ill. 2d 307, 337 (1995)).
¶ 10        The State’s position was that defendant and Garcia acted with a common criminal design,
       and to establish defendant’s accountability, it relied on his statement that he exited the store
       with the intent to fight Gonzalez when Garcia shot him. The State also cited evidence that
       defendant and Garcia were Latin Kings, with Garcia allegedly serving in the role of security
       for the gang. Defendant and Garcia allegedly acted with the belief that Gonzalez was a member
       of a rival gang.

¶ 11                               A. Motions to Dismiss Indictment
¶ 12       The State presented to a grand jury the testimony of Officer Kenneth Maier of the Village
       of Vernon Hills Police Department and the Lake County Major Crimes Task Force. Through a
       series of leading questions by an assistant state’s attorney (ASA), Officer Maier testified that
       he had learned that defendant, Garcia, and Gonzalez had been at the store at 12:40 a.m. on
       March 10, 2013. While Gonzalez was at the counter, either defendant or Garcia walked up to
       him and said “fix your s***, Disciple.” Officer Maier learned that the statement was a
       reference to Gonzalez1 wearing his cap in a way that indicated he was a member of the
       Gangster Disciples, who sometimes are known as MLDs. Officer Maier learned that defendant
       and Garcia were members of the Latin Kings, but that Gonzalez had no gang affiliation.
¶ 13       Officer Maier affirmed that, at some point, defendant and Garcia began arguing with
       Gonzalez. As Gonzalez began to walk out of the store, either defendant or Garcia started
       flashing gang signs at him. Gonzalez walked backward across the parking lot, and defendant
       and Garcia followed him outside, flashing gang signs and arguing with him.


           1
            The transcript shows that, at this point, the ASA meant to specify Gonzalez as the person wearing
       the hat but that he misspoke, referring to defendant.

                                                     -3-
¶ 14       According to Officer Maier, Garcia drew a handgun and began shooting at Gonzalez, who
       turned and ran as soon as he saw the gun. Garcia fired 10 shots, and 1 struck Gonzalez in the
       back, rupturing his aorta. Gonzalez took two steps and fell to the ground, where he died.
       Officer Maier testified that defendant and Garcia were arrested the day after the murder. The
       grand jury was not shown the video recordings from the surveillance system.
¶ 15       On April 24, 2013, defendant and Garcia were indicted on three counts of first degree
       murder (720 ILCS 5/9-1(a)(1), (a)(3) (West 2012)). On September 9, 2013, defendant, who
       was represented by the Lake County Public Defender’s Office at the time, filed a motion to
       dismiss the indictment, arguing, inter alia, that the State had presented perjured testimony to
       the grand jury, based on the following exchange between the ASA and Officer Maier:
                   “Q. Subsequently the two defendants were arrested?
                   A. Yes.
                   Q. And they did make confessions, is that correct?
                   A. Yes.”
       The motion alleged that defendant “has been prejudiced because of perjured testimony which
       alleged that defendant had confessed to the crime, specifically that he was aware of or
       participated in the shooting.” The motion argued that “[t]his perjured testimony is particularly
       prejudicial to the defendant because there was no other evidence presented to the grand jury
       that the defendant had any involvement in the shooting. Nor is there anything tendered in
       discovery that would indicate that defendant had any knowledge that a shooting was going to
       occur. Defendant’s statement denied any knowledge that a shooting was going to occur.
       Moreover, Garcia (codefendant) indicated in his statement that he was solely responsible for
       the shooting.”
¶ 16       The next day, on September 10, 2013, defendant filed a supplemental motion to dismiss the
       indictment. The motion amplified the allegation of perjured testimony, based on the following
       colloquy before the grand jury:
                   “Q. And as the victim began to walk out of the One Stop Food And Liquor, one of
               the defendants started flashing gang signs at him?
                   A. Yes.
                                                  ***
                   Q. And the defendants are following the victim out of the store flashing gang signs
               and arguing with him, is that correct?
                   A. Yes.”
¶ 17       To show the trial court that defendant had neither confessed nor flashed gang signs at
       Gonzalez, the defense presented segments of a video-recorded police interview of defendant
       before he was charged. 2 In the first segment, defendant said that he was no longer
       “gangbanging.” When Officer Paul Grace told him, “I don’t think that you knew that this was
       going to happen,” defendant replied, “I didn’t even know what the f*** happened.” According
       to defendant, he showed up at the store and saw “that one guy,” referring to Gonzalez. They
       were going to fight; defendant followed him outside, and Gonzalez “started talking s***” and
       “called [defendant] out.” Next, “out of nowhere, when I was just butting up with him, you

           2
           Transcripts of the interview were not yet available at the time of the hearing. This court has had
       access to both the recording of the interview and the transcripts later used at trial.

                                                     -4-
       know, I was about to fight him and s*** and out of nowhere: pow, pow, pow.” Defendant then
       “took off.”
¶ 18       When asked to “start from the beginning,” defendant said that he went to the store for beer.
       He walked out and saw “that kid.” Defendant and Gonzalez had “probably went at it” in the
       past, and they started arguing. Defendant insisted that he was no longer in a gang and did not
       know if Gonzalez was in a gang. Gonzalez was talking trash but was not throwing gang signs.
       Defendant and Gonzalez “exchanged words.”
¶ 19       Defendant stated that he went to the store by himself. When told that the police had already
       talked to Acevedo and knew that defendant was in a group of three, defendant insisted that he
       was telling the truth. There was “a fight,” and defendant did not know what happened after
       that. Defendant took off because he had been shot before and did not want to get shot again.
       When asked if Acevedo would be lying if he said that defendant pulled the trigger, defendant
       replied, “Why would he say that? Like I said, you seen [sic] the video. I ain’t have [sic] no
       weapon in my hands. I wasn’t d*** near no weapons.” Defendant explained, “I’m dealing with
       my own f*** s*** right now. For me to f*** it up.” He claimed that he “only just probably
       met” the man who was with him that night, presumably referring to Garcia. “I don’t even know
       him like that.”
¶ 20       Defendant stated that he walked from a girl’s house to the store to buy beer. His “buddy,”
       again presumably Garcia, did not enter the store. Gonzalez was already inside. He and
       Gonzalez did not argue inside the store, but he conceded that they were “talking trash” outside.
       He and Gonzalez had been involved in a bar fight the year before. Defendant could not say
       specifically what he and Gonzalez said to each other before the shooting, except that Gonzalez
       gave defendant a dirty look, called defendant “Lawrence Kings,” and said “King Killer.”
¶ 21       Both defendant and Garcia were tipsy, although he did not know what Garcia was on,
       because “[t]hat was the first time [he] met that kid.” Defendant told the officers that he
       expected to fight Gonzalez “one-on-one” because someone else joining in would have made it
       a “dirty fight.” Defendant kept stepping toward Gonzalez as Gonzalez backed away, and the
       two trash talked. Defendant thought that Garcia did not know Gonzalez. Defendant was
       surprised to hear the gunshots, and he was afraid he might get struck.
¶ 22       In the next segment, defendant said that he was at a party with Garcia, whom he called
       “Lil’ Max,” who eventually shot Gonzalez at the store. When asked if he was “cool” with
       Garcia, defendant said “I don’t even know him like that” and “all I seen [sic] him around a
       couple of times.” Defendant agreed with Officer Grace’s statement that he did not think that
       “you guys went there to do this. I believe that you went there to get some more, some more
       drinks. You’re going to have a good time. You’re an adult.” Defendant also agreed with
       Officer Grace’s statement that “this kid went overboard with it. You wanted to box that dude.
       *** When you went there, it was pretty much, listen I want nothing to do with, with shooting
       him and all that crazy stuff. I’ll box. I’ll take my lumps if I lose but that’s that.”
¶ 23       When asked where Garcia got the gun, defendant stated that he did not know. Defendant
       never saw the gun and did not know that Garcia had it with him. Defendant “was trying to fight
       the guy; all I heard was pow, pow. That’s it.” Defendant was not sure where Garcia was when
       he was shooting, as defendant “wasn’t even paying attention to any of that” and was focused
       on fighting. Defendant was sure that it was not Andrew who shot Gonzalez, and Officer Grace
       wanted to talk to Andrew so that he could confirm that “you guys didn’t go there with the


                                                  -5-
       intention of doing this.” Defendant consented to the officers entering his house to seize his cell
       phone, which contained Andrew’s phone number.
¶ 24       Defendant told the police that, after the shooting, he ran back to Saavedra’s house. Garcia
       arrived around the same time. Defendant did not have any conversation with Garcia afterward
       and “didn’t even know if he like hit him or anything.” Defendant did not know if Garcia got rid
       of the gun or still had it. He thought that Garcia was still at Saavedra’s house when defendant
       left at about 2:30 a.m. Defendant did not know Garcia’s whereabouts at the time of the
       interview.
¶ 25       Defendant was “thinking” that he and Gonzalez had fought previously. He recognized him
       in the store and “probably” said “Disciple” to him, but defendant was drunk. He thought that
       Gonzalez was an MLD, based on “[h]is hat and everything.” Defendant admitted telling him to
       “fix your s***,” but according to defendant, “It wasn’t even gangbanging.” Defendant and
       Gonzalez exchanged words, and there was “a lot of trash talking.”
¶ 26       The trial court then viewed a five-minute segment of the police interview of Garcia. At one
       point, Garcia said, “F*** it man. You know what? Imma tell you what happened. *** Yeh, that
       was me, man. But I didn’t meant [sic] to kill dude. I never thought he was shot. I never thought
       he died to [sic] yesterday.” Garcia had pulled out his gun only to scare Gonzalez; he aimed his
       gun at the ground and shot it. He did not know Gonzalez, but Gonzalez was “talking s***” and
       “mouthing off” to “K.G.,” defendant, in the store. They started arguing outside. The shooting
       was not planned. It “just happened” and was an “accident.”
¶ 27       After a long conversation about what happened to the gun, Garcia stated that he did not
       know Andrew. The following colloquy then occurred:
                   “GARCIA: You got it man. Now, you already got what happened. Why, I, on
               everything, point, how, why I f*** up, f*** dude died. Now, I, now I just want to get
               my sentence, man.
                   OFFICER SEELEY: So, what about, so [defendant] didn’t have anything to do
               with this? So, he should―
                   GARCIA: Naw.
                   OFFICER SEELEY: Should he get charged with this?
                   GARCIA: No.
                   OFFICER SEELEY: This is you? This is on you?
                   GARCIA: Me.
                   OFFICER SEELEY: This is nothing Latin King? This is you?
                   GARCIA: Nothing. It’s me. [Defendant] shouldn’t get charged with s***.
                   OFFICER GAUGHAN: What about [Acevedo]?
                   GARCIA: Naw. Nobody. Nobody should.”
¶ 28       The trial court also viewed surveillance video of defendant, Garcia, and Gonzalez inside
       and outside the store and at the time of the shooting.
¶ 29       On September 16, 2013, the trial court denied the original and supplemental motions to
       dismiss the indictment. Citing the video recordings of the statements by defendant and Garcia,
       as well as the grand jury transcript, the court summarized the evidence presented to the grand
       jury. Defendant and Garcia went to the store, encountered Gonzalez, and trash talked. Either



                                                   -6-
       defendant or Garcia made gang references, and defendant followed Gonzalez outside with the
       intent to fight him. Garcia walked with defendant outside and shot Gonzalez.
¶ 30       The trial court commented that, although “[t]he way some of the questions were asked is
       not exactly a model of clarity,” there was “sufficient probable cause before the grand jury to
       return an indictment for murder against [defendant] if not as principal, certainly as an
       accomplice.” Emphasizing the “extremely limited” scope of review of grand jury proceedings,
       the trial court found that, even if the challenged testimony were excised, the remaining
       evidence supported the indictment.
¶ 31       On March 10, 2014, defendant, through a private attorney, filed another motion to dismiss
       the indictment. The motion alleged that Officer Maier falsely testified that defendant and
       Garcia each stated that defendant was accountable for the offense committed by Garcia. On
       appeal, defendant does not mention the motion or any ruling associated with it.

¶ 32                            B. Garcia’s Statements on Accountability
¶ 33       On March 4, 2010, defendant filed a motion to admit Garcia’s statements to the police that
       (1) Garcia shot Gonzalez and (2) only Garcia, and not defendant, should be charged for the
       shooting. Defendant argued that the statements were admissible because Garcia made them
       against his penal interest and they showed that defendant was not accountable for the murder.
¶ 34       The trial court admitted Garcia’s statement that he was the shooter, but the court excluded
       the statement that defendant should not be charged. The court observed that the State, not
       Garcia, was responsible for deciding whether defendant should be charged. The court found
       Garcia’s opinion to be irrelevant and unhelpful to a trier of fact responsible for determining
       defendant’s guilt or innocence.

¶ 35                           C. Trial Evidence Regarding Accountability
¶ 36       The jury heard overwhelming evidence of the underlying facts. Defendant and Garcia
       walked to the convenience store, encountered Gonzalez at the counter, and trash talked.
       Defendant and Garcia quarreled with Gonzalez as he backed out of the store and across the
       parking lot. Defendant admitted that he wanted a “one-on-one” fistfight with Gonzalez, but
       Garcia shot him first. The trial turned on whether defendant was accountable for Garcia’s
       conduct, which the State attempted to show with evidence that defendant and Garcia were
       acting with a common criminal design to harm Gonzalez, motivated by Gonzalez’s disrespect
       to them and their gang.
¶ 37       Monged Asad, the owner of the store, testified over defense objection that he had found
       graffiti on his building several times over the past six years. Mohammad Asad, Monged’s
       brother, testified that he was working at the store at the time of the shooting. Mohammad
       confirmed that Gonzalez was at the counter when defendant, Garcia, and a third person
       approached and began arguing with Gonzalez.
¶ 38       Amanda Buerer testified that she stopped at the store with her boyfriend, Dakotah Beeter,
       who walked to the cooler in the rear of the store. Buerer let Gonzalez go ahead of her in line at
       the counter, and three men approached. Buerer heard the word “disciple” being directed at
       Gonzalez, and she heard defendant say “I don’t do disciples.” Buerer did not hear Gonzalez say
       anything. Beeter testified that he looked out the store window and saw a man in a red and black
       hoodie, identified as Garcia. The man raised his arm in the direction of Gonzalez. After the


                                                   -7-
       shots were fired, Gonzalez walked toward the store. Beeter opened the door and asked if he
       was all right, but Gonzalez fell to the ground.
¶ 39       Saavedra testified that she and Acevedo went to bed around 10 p.m. on the night of the
       shooting and that she did not know who else was in the house. When she woke up around 10
       a.m. the next day, Acevedo and Garcia were there. Saavedra previously had testified that she
       awoke around 1 a.m. and saw defendant and Garcia in the house.
¶ 40       Round Lake Beach police officer Tim Schuster testified that he viewed the surveillance
       video and recognized defendant. In 2012, Officer Schuster had two contacts with defendant,
       and each time defendant was with Garcia and Acevedo.
¶ 41       A redacted version of Officer Grace’s interview of defendant was played for the jury, and
       the jury was provided a transcript. In the interview, defendant admitted that he argued with and
       intended to fight Gonzalez but that someone came out of nowhere and shot him first.
       Defendant denied gangbanging or knowing that Garcia had a gun. However, defendant
       admitted prior membership in the Lawrence and Kedzie Latin Kings and that he thought
       Garcia was a Latin King but was not sure. Defendant also admitted to Officer Grace that he
       thought Gonzalez might have been an MLD because of the way he wore his hat. Defendant
       admitted that he might have said “disciple” and “fix your s***” to Gonzalez when they were
       standing at the counter.
¶ 42       Over defendant’s objection, Mundelein police officer Jakob Anderson was qualified as an
       expert in the field of gang enforcement and intelligence. Officer Anderson testified about the
       two rival nations of gangs in the Midwest: the People, which include the Latin Kings, and the
       Folk, which include the MLDs. Within each gang is a hierarchy consisting of someone in
       charge of the day-to-day operations, an enforcer, someone in charge of money, a secretary, and
       security. A new member starts at the bottom and moves up by completing tasks or reacting to a
       rival gang’s disrespect. The Latin Kings represent to the left with their clothing, jewelry, and
       tattoos, and the MLDs represent to the right. The number five is significant to the Latin Kings,
       and six is significant to the MLDs. Gangs have territories, and passing into rival gang territory
       shows disrespect that could provoke a fistfight or a shooting. Gangs use graffiti.
¶ 43       The Latin Kings display black and gold or black and red colors. Their common symbols are
       a crown, a five-point star, five dots, and a male lion’s face. Their hand signal is a three- or
       five-point crown. Their primary activities are drug dealing, prostitution, and gun selling.
       Lawrence and Kedzie is a subset of the Latin Kings in Chicago, and there are Latin Kings in
       Round Lake Beach.
¶ 44       Officer Anderson testified that he and Garcia had discussed Latin Kings activity several
       times over eight years. Officer Anderson identified photos of Garcia’s tattoos, including the
       word “Garcia” with a five-point star above the “i,” five dots, and a five-point crown on his left
       hand. On his calf, Garcia had an upside-down pitchfork to signify disrespect to the Folk nation.
       Officer Anderson was shown surveillance video from inside the store and identified Garcia
       flashing a Latin Kings hand signal.
¶ 45       Officer Anderson admitted that he did not know defendant and had never spoken to him.
       Officer Anderson testified that defendant displayed Latin Kings tattoos, including the letters
       “LK,” a five-point crown, a lion’s face with a five-point crown, and five dots, but he did not
       know when defendant got the tattoos. The officer identified a photograph of defendant flashing
       a hand signal of an upside-down pitchfork. He also identified a photograph of defendant and
       Acevedo flashing three-point crowns and Acevedo flashing an upside-down pitchfork. The

                                                   -8-
       court did not allow the photographs to be published to the jury. Officer Anderson did not see
       defendant flashing any gang signs in the surveillance video.
¶ 46       Officer Anderson opined, based on his training, experience, street contacts, discussions
       with other officers, the surveillance video, the photographs, and Officer Grace’s report, that
       defendant and Garcia were affiliated with the Latin Kings at the time of the shooting.
¶ 47       Officer Anderson conceded that there are ways to become unaffiliated with a street gang
       and that he was aware that defendant told the police that he was no longer involved with the
       gang. A member can be “jumped out” of a gang by submitting to a beating or a gunshot wound.
       A member also can move out of the area to remove himself from the gang. Throughout this
       testimony, the trial court repeatedly admonished the jury that the evidence was being offered
       for the limited purpose of showing how Officer Anderson formed his opinion.
¶ 48       The jury found defendant guilty of first degree murder and also found that, during the
       commission of the offense, defendant, or one for whom he was legally responsible, was armed
       with a firearm. The court sentenced defendant to 38 years’ imprisonment. This timely appeal
       followed.

¶ 49                                         II. ANALYSIS
¶ 50       Defendant argues that he is entitled to a new trial, based on three errors. First, he claims
       that the State violated his right to due process by securing an indictment supported by
       misleading testimony that he “confessed” to the police and flashed gang signs at Gonzalez.
       Second, he argues that Garcia’s statement that defendant should not be charged was admissible
       as an admission against penal interest. Third, he contends that the State repeatedly misstated
       during closing argument that Garcia held the position of “security” in the Latin Kings.
       Defendant also requests an outright reversal of the conviction for lack of proof beyond a
       reasonable doubt.

¶ 51                                             A. Indictment
¶ 52       Defendant first contends that his right to due process was violated when the State used
       inaccurate and misleading testimony to obtain the indictment for first degree murder.
       Defendant concedes that Garcia confessed to the shooting and that Garcia flashed gang signs
       as he argued with Gonzalez. But defendant argues that, at the hearing on his motions to dismiss
       the indictment, he presented adequate evidence to corroborate his denials that he confessed or
       flashed gang signs himself.
¶ 53       Defendant raised the issue in his motions to dismiss the indictment but failed to raise it in
       his posttrial motion, which ordinarily would result in forfeiture of his argument. See People v.
       Enoch, 122 Ill. 2d 176, 186 (1988). However, an alleged due process violation is a
       constitutional issue that, if raised at trial, is reviewable. See People v. Cregan, 2011 IL App
       (4th) 100477, ¶ 16. Under the circumstances of this case, we view the use of allegedly false or
       misleading testimony before the grand jury as an allegation of a due process violation worthy
       of consideration.
¶ 54       The trial court based its ruling in favor of the indictment on the transcripts of the testimony
       before the grand jury, portions of the surveillance video, and the video-recorded statements of




                                                    -9-
       defendant and Garcia.3 There is no dispute as to the contents of these documents; thus, we
       review de novo whether defendant was denied due process and, if so, whether that denial was
       prejudicial. People v. Oliver, 368 Ill. App. 3d 690, 695 (2006).
¶ 55       The grand jury’s role is to determine whether probable cause exists that a person has
       committed a crime, which would warrant a trial; prosecutors advise the grand jury by
       informing it of the proposed charges and the pertinent law. People v. Legore, 2013 IL App (2d)
111038, ¶ 23. In general, a defendant may not challenge the validity of an indictment returned
       by a legally constituted grand jury. Legore, 2013 IL App (2d) 111038, ¶ 23.
¶ 56       However, a trial court has the inherent authority to dismiss an indictment where there has
       been a prejudicial denial of due process. People v. Lawson, 67 Ill. 2d 449, 455 (1977). A
       prejudicial denial of due process can occur where an indictment is procured through
       prosecutorial misconduct. Legore, 2013 IL App (2d) 111038, ¶ 23. “ ‘The due process rights of
       a defendant may be violated if the prosecutor deliberately or intentionally misleads the grand
       jury, uses known perjured or false testimony, or presents other deceptive or inaccurate
       evidence.’ ” Oliver, 368 Ill. App. 3d at 694 (quoting People v. DiVincenzo, 183 Ill. 2d 239, 257
       (1998)). To warrant dismissal of the indictment, the denial of due process must be
       unequivocally clear, and the prejudice must be actual and substantial. Oliver, 368 Ill. App. 3d
       at 694-95. Prosecutorial misconduct resulting in a due process violation is actually and
       substantially prejudicial only if the grand jury would not have otherwise indicted the
       defendant. Legore, 2013 IL App (2d) 111038, ¶ 23. A defendant must establish that the
       contested testimony was so deceptive or inaccurate that it affected the grand jury’s
       deliberations. People v. Holmes, 397 Ill. App. 3d 737, 742 (2010).
¶ 57       In this case, Officer Maier answered “yes” to several questions that allegedly conveyed to
       the grand jury that defendant “confessed” and flashed gang signs at Gonzalez. The two sets of
       questions were: (1) “Subsequently the two defendants were arrested?” and “[T]hey did make
       confessions, is that correct?” and (2) “[A]s Gonzalez began to walk out of the [store], one of
       the defendants started flashing gang signs at him?” and “[T]he defendants are following
       Gonzalez out of the store flashing gang signs and arguing with him, is that correct?” Defendant
       concludes that the indictment should have been dismissed because the evidence presented at
       the hearing showed that defendant did not confess or flash gang signs and Officer Maier’s
       contrary testimony improperly affected the grand jury’s deliberations.
¶ 58       Officer Maier affirmed that “they did make confessions,” and defendant argues that the
       grand jury could have interpreted the statement in only one way: defendant and Garcia each
       had confessed to the first degree murder of Gonzalez. Defendant argues that the term
       “confession” was so “probative and damaging” that the grand jury would not have returned the
       indictment without it. This exaggerates the probative value of the statement while discounting
       the remaining evidence in support of the State’s accountability theory.
¶ 59       Officer Maier’s statement that defendant “confessed” was ambiguous and not necessarily
       false. Defendant defines “confession” as “a written or spoken statement in which you say that
       you have done something wrong or committed a crime.” (Emphasis added.) Definitions of
       “confess” include “to tell of or make known (something private, hidden, or damaging to
       oneself)” and “to admit as true; assent to; acknowledge, esp[ecially] after a previous doubt,
       denial or concealment.” Webster’s Third New International Dictionary 475 (1993).

          3
           The grand jury was not shown either the surveillance video or the video-recorded statements.

                                                   - 10 -
¶ 60       Defendant claims that he, in fact, “did not confess to any involvement in the murder,” but
       that assertion is refuted by defendant’s acknowledgements during the police interview.
       Defendant’s initiation and escalation of the confrontation is now undisputed since the police
       confronted him with the surveillance video during the interview. Defendant admitted that he
       was at the convenience store and was at least a former member, if not a current member, of the
       Latin Kings. Defendant admitted that he directed gang-related trash talk at Gonzalez, whom he
       identified as a rival gang member. Defendant also admitted that he followed Gonzalez into the
       parking lot with Garcia and intended a fistfight with Gonzalez while Garcia looked on.
¶ 61       Officer Maier also answered “yes” to the question “[T]he defendants are following
       Gonzalez out of the store flashing gang signs and arguing with him, is that correct?” Defendant
       argues that the statement was misleading because the surveillance video, which the grand jury
       did not view, does not show him flashing gang signs. However, defendant admitted during his
       police interview that he argued with Gonzalez as they exited the store. Furthermore, the
       challenged statement was immediately preceded by the officer affirming that, “as the victim
       began to walk out of the [store], one of the defendants started flashing gang signs at him.” The
       surveillance video shows Garcia flashing gang signs at Gonzalez, which is not inconsistent
       with the officer’s grand jury testimony. Thus, defendant has not shown an “unequivocally
       clear” due process violation. Oliver, 368 Ill. App. 3d at 694-95.
¶ 62       More importantly, even if Officer Maier’s affirmations regarding “confessions” and who
       flashed gang signs were inaccurate, we conclude that they did not cause “actual and
       substantial” prejudice. Oliver, 368 Ill. App. 3d at 694-95. “[A] due process violation consisting
       of prosecutorial misconduct before a grand jury is actually and substantially prejudicial only if
       without it the grand jury would not have indicted the defendant.” Oliver, 368 Ill. App. 3d at
       696-97. Prejudice is shown if the evidence was so weak that the misconduct induced the grand
       jury to indict. Oliver, 368 Ill. App. 3d at 697-98.
¶ 63       The validity of the indictment did not turn on whether defendant explicitly “confessed” to
       being accountable for Garcia’s conduct or flashed gang signs at the victim. The grand jury
       heard detailed evidence that defendant and Garcia were fellow gang members who jointly
       confronted and aggressively pursued Gonzalez, who they thought was a rival gang member.
       From these facts, we cannot say that “without [the complained-of testimony] the grand jury
       would not have indicted the defendant.” See Oliver, 368 Ill. App. 3d at 696-97. The remaining
       evidence supported the grand jury’s determination of probable cause based on defendant’s
       actions.
¶ 64       The dissent “submit[s] that the majority distorts and minimizes the distinction between a
       confession and an admission and displays an indifference to the substantial and presumptive
       effect of guilt associated with a ‘confession.’ ” Infra ¶ 115. We do not quarrel with the
       definition of confession as “ ‘a direct acknowledgement of guilt on the part of the accused,
       either by a statement of the details of the crime or an admission of the ultimate fact.’ ”
       (Emphasis omitted.) Infra ¶ 116 (quoting People v. Nitti, 312 Ill. 73, 92 (1924)). Putting aside
       that our supreme court has defined “confession” in terms of an “admission,” we respectfully
       disagree that the officer’s affirmation of the word “confession” was presumptively prejudicial
       and reversible error. Prosecutors advise the grand jury by informing it of the proposed charges
       and the pertinent law (Legore, 2013 IL App (2d) 111038, ¶ 23), and under different facts,
       testimony about a confession that did not occur certainly can be misleading and reversible. But
       the dissent cites no authority for the proposition that a grand jury must be advised on the

                                                  - 11 -
       distinction between a confession and an admission when those terms arise in testimony. Nor
       does it explain why, in the absence of such an instruction, we should presume that the grand
       jury believed that a “confession” was an acknowledgement of guilt beyond a reasonable doubt
       and not an acknowledgement of facts that supported a finding of guilt beyond a reasonable
       doubt or even probable cause that defendant committed the offense.
¶ 65       The ASA used the term “confessions” once, without explaining its meaning or what words
       were spoken to make the officer believe that a confession had been made. The ephemeral
       testimony does not support the dissent’s characterization of it as “the most powerful piece of
       evidence” against defendant. (Internal quotation marks omitted.) Infra ¶ 119.
¶ 66       The dissent cites several cases to illustrate the “staggering effect that tales of a ‘confession’
       can have on jurors” (infra ¶ 119), but this case is distinguishable from those, where the jurors
       heard detailed descriptions of statements by the accused. For instance, in Arizona v.
       Fulminante, 499 U.S. 279, 283 (1991), the jury learned that the accused had given a
       confession, later shown to be coerced, that he had driven Gonzalez to the desert on his
       motorcycle, choked her, sexually assaulted her, and made her beg for her life, before shooting
       her twice in the head. In Evans v. United States, 375 F.2d 355, 359 (8th Cir. 1967), rev’d
       sub nom. Bruton v. United States, 391 U.S. 123 (1968), a postal inspector testified that the
       accused orally “described his participation in the robbery in some detail and implicated [his
       codefendant] as his accomplice.” In People v. Simpson, 2015 IL 116512, ¶ 16, the accused told
       a prosecution witness that he “bashed” the murder victim’s head and struck him 30 times with
       a bat. The prejudicial effect of attributing such statements to criminal defendants is obvious,
       but the resulting convictions were reversed after the statements were erroneously presented to
       petit juries. Courts are to “proceed with restraint and ascertain preindictment denial of due
       process only with certainty.” Lawson, 67 Ill. 2d at 457. An indictment, therefore, should be
       dismissed only upon an “unequivocally clear denial of due process,” which did not occur here.
       See Lawson, 67 Ill. 2d at 456.
¶ 67       The dissent also is bothered by our alleged disregard for the technical definition of
       “accountability” and its relevance in the grand jury setting (infra ¶ 128). But again the dissent
       cites no mandate that “accountability” be explained to the grand jury to make clear which
       codefendant pulled the trigger. In fact, the pleading requirements for indictments support the
       opposite conclusion. “A defendant charged as a principal can be convicted on a theory of
       accountability if supported by the evidence.” People v. Ceja, 204 Ill. 2d 332, 361 (2003). Thus,
       the notion that a grand jury must be advised on accountability runs counter to the well-settled
       idea that “[i]t is proper to charge a defendant as a principal even though the proof is that the
       defendant was only an accomplice.” Ceja, 204 Ill. 2d at 361. Because an indictment need not
       specify whether the accused is charged as a principal or an accomplice, we respectfully
       disagree with the dissent’s view that the State’s failure to advise the grand jury of its
       accountability theory contributed to a due process violation. Indeed, the grand jury heard
       unequivocal evidence that Garcia, and not defendant, pulled the trigger, which indicates that
       defendant was indicted under an accountability theory.
¶ 68       The prosecutor is not required to instruct the grand jury on the definition of accountability.
       A grand jury proceeding is not an adversarial hearing in which the guilt or innocence of the
       accused is adjudicated; rather, it is an ex parte investigation to determine whether a crime has
       been committed and whether criminal proceedings should be instituted against any person.
       People v. Creque, 72 Ill. 2d 515, 527 (1978). In fact, courts have consistently rejected rules that

                                                    - 12 -
       would effectively turn grand jury proceedings into preliminary trials. Creque, 72 Ill. 2d at
       527-28; see also United States v. Calandra, 414 U.S. 338, 349-52 (1974) (declining to extend
       the exclusionary rule to grand jury proceedings); United States v. Dionisio, 410 U.S. 1, 17
       (1973) (“[a]ny holding that would saddle a grand jury with minitrials and preliminary
       showings would assuredly impede its investigation and frustrate the public’s interest in the fair
       and expeditious administration of the criminal laws”); People v. J.H., 136 Ill. 2d 1, 10 (1990)
       (“[i]nasmuch as the grand jury does not finally adjudicate guilt or innocence, it has
       traditionally been allowed to pursue its investigation unrestrained by the technical evidentiary
       and procedural restrictions applicable to a criminal trial”).
¶ 69        In Creque, the defendant claimed that the indictment should be dismissed because the
       prosecutor did not instruct the grand jury as to the difference between aggravated battery and
       attempted murder. Our supreme court responded that a criminal defendant “is entitled to a
       proper instruction at trial, but that requirement is not applicable at the accusatorial stage.”
       Creque, 72 Ill. 2d at 527. By finding error in the lack of an accountability instruction, the
       dissent conflates grand jury proceedings with a trial. “While in cases such as this there is some
       temptation to transform the grand jury proceedings into a ‘kind of preliminary trial’ (Costello
       v. United States, [350 U.S. 359, 363 (1956)]), the most important protection for the accused in
       our system of law is a fair trial itself.” Creque, 72 Ill. 2d at 527. Here, defendant was convicted
       after a full and fair trial.
¶ 70        At the hearing on his motion to dismiss the indictment, defendant presented no evidence
       that he was actually and substantially prejudiced by Officer Maier’s affirmations that he
       “confessed” and flashed gang signs at Gonzalez. First, because, as we determine, there was
       enough evidence to convict defendant, there was clearly enough evidence to indict defendant
       even if Officer Maier had more accurately described defendant’s interview with the other
       officers. See United States v. Mechanik, 475 U.S. 66, 67 (1986) (“We believe that the petit
       jury’s verdict of guilty beyond a reasonable doubt demonstrates a fortiori that there was
       probable cause to charge the defendants with the offenses for which they were convicted.”).
       The trial proceeded without any mention of a “confession” by defendant, and his conviction
       confirms the grand jury’s probable cause finding.
¶ 71        Second, even if the guilty verdict were not itself proof of probable cause worthy of
       indictment, the remaining evidence presented at the hearing shows that defendant admitted to
       conduct supporting the inference that he and Garcia shared a common criminal design.
       Defendant’s initiation and escalation of the confrontation was confirmed by the surveillance
       video that was viewed by the trial court at the hearing. At the request of defense counsel, the
       trial court also viewed portions of the video-recorded police interview of defendant. While it is
       true that this evidence was not presented to the grand jury, defense counsel made the strategic
       decision to introduce it in support of the motion to dismiss the indictment, and defendant does
       not allege ineffectiveness related to that decision. Counsel made the calculated decision that
       the surveillance and interview videos undermined Officer Maier’s testimony. To disregard that
       evidence, introduced by counsel and considered credible by the trial court, would amount to
       advocacy on behalf of defendant. Furthermore, in this appeal we are called upon to determine
       whether the trial court erred in denying defendant’s motion to dismiss the indictment after
       conducting a hearing that included the presentation of this evidence.
¶ 72        Defendant admitted that he was at least a former member of the Latin Kings. Defendant
       admitted directing gang-related trash talk at Gonzalez, whom he identified as a rival gang

                                                   - 13 -
       member. Defendant also admitted that he and Garcia followed Gonzalez into the parking lot
       and that he intended to fight Gonzalez. Under these circumstances, the grand jury would have
       indicted defendant even if the challenged testimony by Officer Maier had been excised from
       the proceedings. See Legore, 2013 IL App (2d) 111038, ¶ 23; see also People v. Hruza, 312 Ill.
       App. 3d 319, 323 (2000) (even if the grand jury hears inaccurate testimony, an indictment
       should not be dismissed where the remaining evidence, the accuracy of which is not disputed,
       is sufficient to support the indictment). As such, there was no unequivocally clear denial of due
       process resulting in actual and substantial prejudice. See Oliver, 368 Ill. App. 3d at 694-95.
¶ 73       Acknowledging the prosecution’s obligation to present accurate and complete testimony
       before the grand jury, the trial court remarked that “[t]he way some of the questions were asked
       is not exactly a model of clarity.” We agree with the court that the officer’s testimony could
       have been presented more clearly and completely, and we do not condone the ambiguities that
       the prosecution elicited. However, to obtain a dismissal of the indictment for a due process
       violation, defendant had the burden of establishing that the error was “unequivocally clear”
       and resulted in “actual and substantial” prejudice. See Oliver, 368 Ill. App. 3d at 694-95.
       Defendant’s challenge to the indictment rises and falls on this extremely limited scope of
       review, which supports the court’s decision not to dismiss the indictment.
¶ 74       Finally, we comment on defendant’s accusation that the ASA who questioned Officer
       Maier “deliberately and intentionally misled the grand jury.” Defendant claims that “an intent
       to mislead the grand jury can easily be inferred from the leading and pointed questions asked
       by the prosecutor.”
¶ 75       To obtain a dismissal of an indictment on the ground of prosecutorial misconduct, the
       “defendant must *** show that the prosecutors prevented the grand jury from returning a
       meaningful indictment by misleading *** it.” DiVincenzo, 183 Ill. 2d at 258. The alleged
       misconduct “must rise to the level of a deprivation of due process or a miscarriage of justice.”
       DiVincenzo, 183 Ill. 2d at 257.
¶ 76       Defendant has repeatedly accused the prosecution of “deception” and “misleading” the
       grand jury, but he did not establish at the hearing that a miscarriage of justice occurred. At
       worst, the colloquy before the grand jury could be interpreted as an imprecise representation of
       defendant’s and Garcia’s statements to the police and hand gestures toward Gonzalez.
       Defendant offers no evidence that either the ASA or Officer Maier deliberately attempted to
       mislead the grand jury. In fact, defendant cites no specific involvement of the ASA or Officer
       Maier in the investigation that would suggest that either should have known that the
       affirmations were incomplete or inaccurate. For instance, defendant does not claim that the
       ASA or Officer Maier had firsthand knowledge of the interviews of defendant and Garcia.

¶ 77                              B. Admission Against Penal Interest
¶ 78       Garcia stated during his police interview that he alone was responsible for the murder and
       that neither defendant nor anyone else should be charged with any offense. He denied that the
       murder was gang-related or that defendant “had anything to do with this.” The trial court
       admitted Garcia’s statement that he was the shooter but excluded his statement that defendant
       should not be charged.
¶ 79       On appeal, defendant argues that the trial court erred because the excluded statement was
       admissible as an admission against Garcia’s penal interest. The admission of evidence falls
       within the sound discretion of the trial court, and we will not reverse the trial court unless that

                                                   - 14 -
       discretion was plainly abused. Snelson v. Kamm, 204 Ill. 2d 1, 33 (2003). “A court abuses its
       discretion only if it acts arbitrarily, without the employment of conscientious judgment,
       exceeds the bounds of reason and ignores recognized principles of law; or if no reasonable
       person would take the position adopted by the court.” Payne v. Hall, 2013 IL App (1st)
113519, ¶ 12.
¶ 80        Defendant concedes that Garcia’s statement was hearsay, which is “a statement, other than
       one made by the declarant while testifying at the trial or hearing, offered in evidence to prove
       the truth of the matter asserted.” Ill. R. Evid. 801(c) (eff. Jan. 1, 2011). Hearsay is not
       admissible unless it falls within a recognized exception. Ill. R. Evid. 802 (eff. Jan. 1, 2011);
       People v. Cloutier, 178 Ill. 2d 141, 154 (1997).
¶ 81        Defendant argues that Garcia’s statement was admissible pursuant to the hearsay exception
       created by Chambers v. Mississippi, 410 U.S. 284 (1973), where the United States Supreme
       Court held that due process requires the admission of an out-of-court statement that the
       declarant, and not the defendant, committed the crime, provided that the trial court finds it to be
       trustworthy. Chambers, 410 U.S. at 302; People v. Bowel, 111 Ill. 2d 58, 66 (1986)
       (recognizing Chambers). The Court acknowledged that, although such an out-of-court
       confession would generally be inadmissible hearsay, “the hearsay rule may not be applied
       mechanistically to defeat the ends of justice.” Chambers, 410 U.S. at 302.
¶ 82        The Chambers Court set out four factors of trustworthiness: (1) whether the declaration
       was made spontaneously, to a close acquaintance, shortly after the crime occurred; (2) whether
       it was corroborated by other evidence; (3) whether it was self-incriminating and against the
       declarant’s penal interest; and (4) whether there was an adequate opportunity for the State to
       cross-examine the declarant. Chambers, 410 U.S. at 300-01. The Chambers factors are merely
       guidelines to admissibility; the presence of all four factors is not required. People v. Tenney,
       205 Ill. 2d 411, 435 (2002).
¶ 83        Illinois Rule of Evidence 804(b)(3) (eff. Jan. 1, 2011), which codified Chambers, provides
       that a statement of an unavailable declarant is admissible if it is a
                 “statement which was at the time of its making so far contrary to the declarant’s
                 pecuniary or proprietary interest, or so far tended to subject the declarant to civil or
                 criminal liability, or to render invalid a claim by the declarant against another, that a
                 reasonable person in the declarant’s position would not have made the statement unless
                 believing it to be true. A statement tending to expose the declarant to criminal liability
                 and offered in a criminal case is not admissible unless corroborating circumstances
                 clearly indicate the trustworthiness of the statement.”
¶ 84        Defendant argues that Garcia’s statement that defendant should not be charged was “the
       critical portion of Garcia’s statement that bore directly on whether [defendant] was
       accountable for Garcia’s actions.” Defendant overstates the relevance and trustworthiness of
       the statement. Garcia made the statement on the day after the offense, which weighs in favor of
       admissibility, but the remaining factors support the trial court’s exclusion of the evidence.
¶ 85        Defendant claims that the statement was corroborated by the surveillance video, which
       showed that Garcia was the shooter, but the video undermined Garcia’s other statements. The
       video did not establish that Garcia “acted alone” because it showed him and defendant walking
       side-by-side and trash talking with Gonzalez as they exited the store and followed him across
       the parking lot. Garcia also told the police that the crime was not gang related, but the video


                                                    - 15 -
       shows him flashing gang signs at Gonzalez. The surrounding circumstances undermine the
       trustworthiness of the excluded statement.
¶ 86       Garcia’s admission that he was the shooter was self-incriminating and against his penal
       interest, but his claim that defendant should not be charged was not. Garcia’s statement that
       defendant should not be charged did not foreclose defendant’s criminal liability. Whether
       defendant was accountable for Garcia’s conduct is different from whether Garcia believed that
       defendant should be charged. The former was a factual issue to be determined by the trier of
       fact, while the latter was merely Garcia’s opinion, which is why the former was presented to
       the jury and the latter was not. As the trial court astutely observed, Garcia’s opinion was not
       relevant and would not assist the jury in determining whether defendant should be held
       accountable for Garcia’s actions.
¶ 87       Defendant relies on People v. Gray, 378 Ill. App. 3d 701 (2008), in which a new trial was
       granted based on the erroneous exclusion of the codefendant’s statement at Gray’s trial. The
       victim bragged to coworkers that he had inherited a large sum of money, so Gray and his
       codefendant went to the victim’s home late at night intending to take it. Gray, 378 Ill. App. 3d
       at 702-03. The victim did not turn over all the money, and over several hours, the codefendant
       struck and stabbed the victim until he died. During the incident, Gray restrained the victim’s
       pregnant girlfriend, occasionally struck the victim, and stepped outside the house momentarily
       but did not leave when he had the opportunity to do so. Gray, 378 Ill. App. 3d at 703-04. The
       next morning, the codefendant told the police that the murder “ ‘was all me.’ ” Gray, 378 Ill.
       App. 3d at 706. He claimed that Gray did not know what the codefendant was going to do and
       that Gray did not touch the victim. Gray, 378 Ill. App. 3d at 706. These statements were
       excluded at Gray’s trial.
¶ 88       The Appellate Court, Fourth District, held that the statements were exculpatory as to Gray
       because they supported his bystander’s defense that he was not accountable for the
       codefendant’s actions. The court identified as corroborating evidence the codefendant’s
       conviction of first degree murder and the State’s argument during the codefendant’s direct
       appeal that he participated in the offense more than Gray did. Gray, 378 Ill. App. 3d at 711.
       The court also emphasized the victim’s girlfriend’s statements to the police that Gray did not
       do anything, she could tell that Gray did not want to be there, and Gray “ ‘was the reason why
       [she] was still alive.’ ” Gray, 378 Ill. App. 3d at 712. The court deemed the codefendant’s
       statements sufficiently reliable because the police had the opportunity to thoroughly question
       him during a video-recorded interview and he did not stand to profit by admitting his dominant
       role in the crime. The State had clear evidence of the codefendant’s guilt, but his confession
       increased the likelihood of a more severe sentence. Gray, 378 Ill. App. 3d at 710.
¶ 89       This case is factually distinguishable in that the State presented evidence that Garcia was
       motivated to protect defendant in a way that the codefendant in Gray was not. At the time of
       his police interview, Garcia was aware that he would be convicted and would receive a long
       prison term. He even told the officers, “I just want to get my sentence, man.” His statement
       purporting to exculpate defendant can reasonably be interpreted as an effort to insulate a fellow
       gang member, which undermines the statement’s trustworthiness. Furthermore, Garcia
       disavowed before his own trial any involvement in the murder, and the trial court here was
       aware of his recantation when ruling on the admissibility of his opinion that defendant should
       not be charged. Garcia’s inconsistency diminishes the trustworthiness of the excluded


                                                  - 16 -
       statement. We conclude that the trial court did not abuse its discretion in excluding it.

¶ 90                                         C. Closing Argument
¶ 91        Defendant also argues that he is entitled to a new trial because the prosecutor’s closing
       argument contained at least 16 statements that Garcia held the position of “security” in the
       Latin Kings and there was no evidence to support the assertion. The State responds that
       defendant’s failure to object at trial resulted in forfeiture of the issue. To preserve an issue for
       appeal, a defendant must raise an objection at trial and raise the issue in a posttrial motion.
       Enoch, 122 Ill. 2d at 186. Conceding that he forfeited the issue, defendant argues that the
       plain-error doctrine compels reversal because the error was serious and the evidence was
       closely balanced.
¶ 92        We may review an unpreserved error under the plain-error doctrine, found in Illinois
       Supreme Court Rule 615(a) (eff. Jan. 1, 1967), which provides a limited and narrow exception
       to the general rule of procedural default. People v. Lewis, 234 Ill. 2d 32, 42 (2009). There are
       two avenues for arguing plain error, and defendant relies on both. The plain-error doctrine
       allows a reviewing court to consider unpreserved error where either (1) a clear or obvious error
       occurs and the evidence is so closely balanced that such error threatens to tip the scales of
       justice against the defendant, regardless of the seriousness of the error or (2) a clear or obvious
       error occurs and is so serious that it affects the fairness of the defendant’s trial and challenges
       the integrity of the judicial process, regardless of the closeness of the evidence. People v.
       Walker, 232 Ill. 2d 113, 124 (2009); People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). In both
       instances, the burden of persuasion remains on the defendant. People v. Herron, 215 Ill. 2d
167, 187 (2005) (citing People v. Hopp, 209 Ill. 2d 1, 12 (2004)).
¶ 93        The first step in conducting plain-error review, however, is to determine whether error
       occurred at all. Walker, 232 Ill. 2d at 124. There exists a conflict among Illinois Supreme Court
       cases regarding the standard of review for remarks made during closing argument. In People v.
       Wheeler, 226 Ill. 2d 92, 121 (2007), and People v. Sims, 192 Ill. 2d 592, 615 (2000), our
       supreme court suggested that we review this issue de novo because the prosecutor’s statements
       are reflected in the transcripts and are therefore undisputed, leaving only a legal question. In
       contrast, in People v. Hudson, 157 Ill. 2d 401, 441 (1993), our supreme court suggested that the
       trial court is in a better position to rule on objections during closing argument, and review is
       therefore for an abuse of discretion. We need not take a position in this case, as defendant’s
       claim fails under either standard. See People v. Johnson, 385 Ill. App. 3d 585, 603 (2008) (“we
       do not need to resolve the issue of the appropriate standard of review at this time, because our
       holding in this case would be the same under either standard”).
¶ 94        It is well established that prosecutors are afforded wide latitude in closing argument, and
       improper remarks will not merit reversal unless they result in substantial prejudice to the
       defendant. People v. Kitchen, 159 Ill. 2d 1, 38 (1994) (citing People v. Pittman, 93 Ill. 2d 169,
       176 (1982)). During closing argument, the prosecutor may comment on the evidence presented
       or reasonable inferences drawn from that evidence, respond to comments made by defense
       counsel that clearly invite response, and comment on the credibility of witnesses. People v.
       Moody, 2016 IL App (1st) 130071, ¶ 60. However, it is improper for a prosecutor to argue
       inferences or facts not based upon the evidence. People v. Johnson, 208 Ill. 2d 53, 115 (2003).
       Typically, a timely objection and an instruction to the jury to disregard the improper argument
       are sufficient to cure the error. Moody, 2016 IL App (1st) 130071, ¶ 60. On review, the closing

                                                    - 17 -
        argument must be viewed in its entirety and remarks must be viewed in context. Kitchen, 159
Ill. 2d at 38.
¶ 95         Defendant argues that the State’s references to Garcia serving as “security” for the Latin
        Kings were misstatements of the evidence that “were highly prejudicial because they provided
        the critical piece of evidence that the State’s case was missing—proof of accountability.” We
        disagree. First, Garcia’s status in the gang was not a necessary element for proving
        accountability. One is accountable for the conduct of another when, “either before or during
        the commission of an offense, and with the intent to promote or facilitate that commission, he
        or she solicits, aids, abets, agrees, or attempts to aid that other person in the planning or
        commission of the offense.” 720 ILCS 5/5-2(c) (West 2012). To prove defendant’s
        accountability, the State presented evidence of gang affiliation to support the inference that
        defendant and Garcia acted with a common criminal design. But other circumstantial evidence,
        including defendant’s admission that he exited the store intending to fight Gonzalez, also
        supported that theory.
¶ 96         Second, we disagree with defendant that the State misstated the evidence by characterizing
        Garcia as “security.” Tattoos, clothing, hand signs flashed in photographs and on the
        surveillance video, and the manner of wearing their caps were presented to the jury as evidence
        that defendant and Garcia were Latin Kings. Also, Officer Anderson opined that, based on his
        training, experience, street contacts, and discussions with other officers, as well as the
        surveillance video, the photographs, and Officer Grace’s report, defendant and Garcia were
        affiliated with the Latin Kings at the time of the shooting.
¶ 97         Officer Anderson testified generally to gang hierarchy. He described the role of “security,”
        including the handling, management, and distribution of guns. Although Officer Anderson did
        not identify Garcia as “security,” in closing argument the prosecution was permitted to
        comment on the evidence and advocate the inference that Garcia’s conduct as shown in the
        surveillance video was consistent with him serving in that role.
¶ 98         The prosecution is afforded wide latitude in closing argument, and the jury was instructed
        that it should consider “reasonable” inferences based on the evidence. Thus, the State’s
        characterization of Garcia’s status need have been only arguably reasonable. The State’s
        characterization did not amount to improper argument simply because the jury might have
        found it unpersuasive. Defendant has identified nothing in the record to indicate that the jury
        was misled by the State’s closing argument. In the absence of error during closing argument,
        we reject defendant’s claim of plain error.

¶ 99                                   D. Sufficiency of the Evidence
¶ 100       Finally, we address defendant’s contention that he was not proved guilty beyond a
        reasonable doubt. Defendant argues that the State failed to prove his accountability through a
        common criminal design.
¶ 101       On a challenge to the evidence supporting a criminal conviction, a reviewing court does not
        retry the defendant. People v. Smith, 185 Ill. 2d 532, 541 (1999). “When reviewing the
        sufficiency of the evidence, ‘the relevant question is whether, after viewing the evidence in the
        light most favorable to the prosecution, any rational trier of fact could have found the essential
        elements of the crime beyond a reasonable doubt.’ (Emphasis in original.)” People v. Bishop,
        218 Ill. 2d 232, 249 (2006) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
        “Testimony may be found insufficient under the Jackson standard, but only where the record

                                                    - 18 -
        evidence compels the conclusion that no reasonable person could accept it beyond a reasonable
        doubt.” People v. Cunningham, 212 Ill. 2d 274, 280 (2004). Our duty is to carefully examine
        the evidence while giving due consideration to the fact that the finder of fact saw and heard the
        witnesses. The testimony of a single witness, if it is positive and the witness is credible, is
        sufficient to convict. Smith, 185 Ill. 2d at 541. The credibility of a witness is within the
        province of the trier of fact, whose finding is entitled to great weight but is not conclusive. We
        will reverse a conviction where the evidence is so unreasonable, improbable, or unsatisfactory
        that it creates a reasonable doubt of the defendant’s guilt. Smith, 185 Ill. 2d at 542. This
        standard of review applies regardless of whether the evidence is direct or circumstantial and
        regardless of whether the defendant was tried before the bench or a jury. People v. Cooper, 194
Ill. 2d 419, 431 (2000).
¶ 102        Defendant does not dispute that Garcia committed first degree murder, but he denies
        accountability for Garcia’s conduct. He insists that he had no idea that Garcia would shoot
        Gonzalez and therefore he did not share a common criminal design with Garcia. A verbal
        agreement between offenders is “not necessary to establish a common purpose to commit a
        crime.” People v. Perez, 189 Ill. 2d 254, 267 (2000). Rather, the trier of fact may infer
        accountability from “the circumstances surrounding the perpetration of the unlawful conduct,”
        including “the defendant’s presence during the commission of the offense, the defendant’s
        continued close affiliation with other offenders after the commission of the crime, the
        defendant’s failure to report the incident, and the defendant’s flight from the scene.” People v.
        Batchelor, 171 Ill. 2d 367, 376 (1996). These factors “are not required for a finding of
        accountability and are instead used as considerations.” People v. Johnson, 2014 IL App (1st)
122459-B, ¶ 152. Evidence that the defendant voluntarily attached himself to a group bent on
        illegal acts, with knowledge of its design, also supports an inference that he shared the
        common purpose and will sustain his conviction of an offense committed by another.
        Fernandez, 2014 IL 115527, ¶ 13.
¶ 103        However, mere presence at the scene of a crime, or even presence coupled with flight from
        the scene or knowledge of the commission, is not sufficient to establish accountability. Perez,
189 Ill. 2d at 268. “Accountability focuses on the degree of culpability of the offender and
        seeks to deter persons from intentionally aiding or encouraging the commission of offenses.”
        (Emphasis omitted.) Perez, 189 Ill. 2d at 268. Unless an alleged accomplice intends to aid the
        commission of a crime, no guilt attaches. Perez, 189 Ill. 2d at 268. Guilt by association, even
        association with known gang members, is a discredited doctrine. Perez, 189 Ill. 2d at 266.
¶ 104        Even if the evidence did not prove beyond a reasonable doubt that defendant shared
        Garcia’s intent to murder Gonzalez, the evidence supports the reasonable inference that
        defendant and Garcia were acting with a common criminal design. Defendant and Garcia, in
        the opinion of an expert, were members of the Latin Kings, and defendant thought Gonzalez
        was a member of a rival gang. Defendant was heard to make, and admitted making, gang
        references to Gonzalez while arguing and talking trash with him. Defendant also admitted
        previously having a fistfight with Gonzalez. Defendant admitted that he knew Garcia but was
        evasive about their relationship and Garcia’s role as the shooter. Finally, defendant admitted
        that he exited the store intending to fight Gonzalez. The State presented ample evidence from
        which the jury could infer that defendant’s trash talking and pursuing Gonzalez from the store
        was a cue to Garcia to escalate the confrontation. Officer Anderson testified that a senior gang



                                                    - 19 -
        member might direct a subordinate to seek out rivals and fight, shoot, or stab them to gain
        respect within the gang.
¶ 105       Garcia’s act of shooting Gonzalez was in furtherance of the common design to harm
        Gonzalez. Thus, defendant, as a party to the design, is equally responsible for Garcia’s act. See
        Perez, 189 Ill. 2d at 267. Evidence of an express agreement between defendant and Garcia was
        not necessary to establish a common purpose to commit a crime, as defendant’s cues to Garcia
        established his participation in the criminal scheme, even though there was no evidence that
        defendant directly participated in the actual crime of shooting Gonzalez. See Perez, 189 Ill. 2d
        at 267. Each factor of accountability supports the jury’s verdict: defendant was present at the
        shooting, he fled with the shooter to the same location, and he talked about the shooting only
        after being approached by the police, who had identified defendant on the surveillance video.
        See Perez, 189 Ill. 2d at 267.
¶ 106       Viewing the totality of the evidence in the light most favorable to the prosecution, we
        conclude that a rational trier of fact could have found beyond a reasonable doubt that defendant
        was accountable for the first degree murder committed by Garcia. See Cunningham, 212 Ill. 2d
        at 278.

¶ 107                                         III. CONCLUSION
¶ 108       First, we hold that the trial court did not err in denying defendant’s motions to dismiss the
        indictment. We conclude that there was sufficient evidence to support the indictment, even
        without the challenged testimony that defendant confessed to the police and flashed gang signs
        at Gonzalez. Second, we hold that the trial court did not abuse its discretion in excluding
        Garcia’s statement that defendant should not be charged. Third, we hold that the State’s
        closing argument did not amount to reversible prosecutorial misconduct. Finally, the evidence
        presented at trial supported the murder conviction beyond a reasonable doubt. For these
        reasons, the judgment of the circuit court of Lake County is affirmed. As part of our judgment,
        we grant the State’s request that defendant be assessed the state’s attorney fee of $50 under
        section 4-2002(a) of the Counties Code (55 ILCS 5/4-2002(a) (West 2014)) for the cost of this
        appeal. See People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 109      Affirmed.

¶ 110       JUSTICE JORGENSEN, specially concurring:
¶ 111       I concur with the court’s judgment. Defendant faced a high burden to establish reversible
        error in the context here. However, I write separately to emphasize what was, in my view, the
        State’s poor presentation of evidence to the grand jury.
¶ 112       Defendant did not present any evidence suggesting that either the assistant state’s attorney
        or Officer Maier knew that the statement regarding his alleged confession was inaccurate.
        During his testimony, the State simply presented Officer Maier with a leading question, and he
        then took that lead, responding “yes” to the offending question. Nevertheless, this does not
        excuse the State’s actions. Instead, it reflects that the State appeared before the grand jury
        either (1) misinformed about critical facts of the case or (2) unprepared and operating under an
        assumption.



                                                   - 20 -
¶ 113       The use of a grand jury is a very powerful tool—one solely in the prosecution’s hands. The
        vesting of such authority mandates at the very least that an assistant state’s attorney appearing
        before the grand jury be prepared, with full and accurate knowledge of the facts. We expect
        that he or she has reviewed anticipated testimony with each witness and has verified the critical
        facts contained therein. We further expect such preparation so that clear and unambiguous
        questions can be posed before the grand jury. Here, the State failed to satisfy these basic
        standards for preparation and, further, the high standards of professional ethics that we hold for
        the prosecution. Indeed, as the court’s judgment pointed out, “under different facts, testimony
        about a confession that did not occur certainly can be misleading and reversible.” Supra ¶ 64.

¶ 114       JUSTICE McLAREN, dissenting:
¶ 115       “[T]he grand jury is an integral part of the court and not the tool of the prosecutor and
        neither the prosecutor nor the grand jury is vested with power to proceed without regard to due
        process.” People v. Sears, 49 Ill. 2d 14, 36 (1971). The grand jury is “to act as a ‘shield’ against
        arbitrary prosecutions” and to be “a primary security to the innocent against hasty, malicious
        and oppressive persecution.” People v. Rodgers, 92 Ill. 2d 283, 289 (1982). However, no one is
        protected when the State is allowed to present inaccurate, false, or misleading statements to the
        grand jury with impunity. I find that defendant’s due process rights were clearly violated when
        the State told the grand jury that defendant confessed. I submit that the majority distorts and
        minimizes the distinction between a confession and an admission and displays an indifference
        to the substantial presumption of guilt associated with a “confession.” Both the majority and
        the special concurrence improperly rely on a supposed lack of prosecutorial intent to present
        false or misleading evidence to the grand jury, contrary to our supreme court’s holding in
        DiVincenzo and this court’s holding in Oliver. Further, the majority invades the province of the
        grand jury by imposing its own counterfactual “reality” on the grand jury’s deliberations.
        Therefore, I must dissent.
¶ 116       Despite the fact that defendant consistently denied even knowing that Garcia had a gun, let
        alone that he was going to shoot Gonzalez, the State told the grand jury that both defendant and
        Garcia “ ‘did make confessions.’ ” Supra ¶ 58. The majority finds that this testimony before
        the grand jury “was ambiguous and not necessarily false.” Supra ¶ 59. Perhaps, instead of
        relying only on partial dictionary definitions of “confess” (see supra ¶ 59), we should see how
        the courts of this state have defined what a confession is. A confession is “a direct
        acknowledgment of guilt on the part of the accused, either by a statement of the details of the
        crime or an admission of the ultimate fact.” (Emphasis added.) Nitti, 312 Ill. at 92. “A
        confession is an acknowledgement of guilt, and not of any particular fact connected with the
        case ***.” People v. Manske, 399 Ill. 176, 184-85 (1948). It is “a voluntary declaration by a
        person charged with crime of his agency or participation in the crime, and not merely a
        declaration or admission of facts criminating in their nature or tending to show guilt.” People v.
        Stapleton, 300 Ill. 471, 476 (1921). “It is limited in its meaning to the commission of a criminal
        act and is an acknowledgment or admission of participation in it.” Id. It is “a comprehensive
        admission of guilt or of facts which necessarily and directly imply guilt.” People v. Rollins,
        119 Ill. App. 2d 116, 131 (1970). A confession is “limited to the criminal act, and does not
        include statements, declarations or admissions of fact incriminating in their nature of tending
        to prove guilt.” People v. Rupert, 316 Ill. 38, 44 (1925). A confession must acknowledge all the
        elements of a crime and is a confession of guilt. People v. Georgev, 38 Ill. 2d 165, 175 (1967).


                                                     - 21 -
¶ 117        Given how our case law has defined what a confession is, it is incomprehensible how the
        majority can find that “Officer Maier’s statement that defendant ‘confessed’ was ambiguous
        and not necessarily false.” Supra ¶ 59. A confession is “an acknowledgement of guilt, and not
        of any particular fact connected with the case.” (Emphasis added.) Manske, 399 Ill. at 184-85.
        Defendant did not acknowledge guilt of anything, least of all first degree murder. He always
        maintained that he did not know that Garcia was armed, let alone that he was going to shoot
        Gonzalez. The majority cannot point to a confession to this murder, no matter how
        “ambiguous,” without a legal redefinition of both “confession” and “ambiguous.”
¶ 118        Instead, the majority asserts that defendant’s claim that he did not confess to any
        involvement in the murder “is refuted by defendant’s acknowledgements during the police
        interview.” Supra ¶ 60. The majority further attempts to rationalize this lack of a confession by
        listing a series of facts to which defendant “admitted.” Our supreme court has defined an
        admission as
                 “a statement by the accused of a fact or facts pertinent to the issue, and tending, in
                 connection with proof of other facts, to prove his guilt. Of itself an admission is never
                 sufficient to authorize a conviction. The principle of confessions has no application to
                 admissions.” (Emphasis added.) Nitti, 312 Ill. at 92.
        An acknowledgment of facts that tend to establish guilt is not a confession. Manske, 399 Ill. at
        185. The majority not only fails to distinguish between a confession and an admission, it
        attempts to equate the two terms.
¶ 119        The majority also fails to appreciate the staggering effect that tales of a “confession” can
        have on jurors, whether grand or petit. “A confession is like no other evidence.” Fulminante,
499 U.S. at 296. It is “ ‘probably the most probative and damaging evidence that can be
        admitted against’ ” a defendant. Id. (quoting Bruton v. United States, 391 U.S. 123, 139-40
        (1968) (White, J., dissenting, joined by Harlan, J.)). It is so damaging that “a jury should not be
        expected to ignore it even if told to do so.” Id. at 292 (White, J., dissenting, joined by Marshall,
        Blackmun, and Stevens, JJ.). The Illinois Supreme Court has stated that “ ‘a confession is the
        most powerful piece of evidence the State can offer, and its effect on a jury is incalculable.’ ”
        Simpson, 2015 IL 116512, ¶ 36 (quoting People v. R.C., 108 Ill. 2d 349, 356 (1985)). There is
        nothing more damning than a defendant’s own words admitting his guilt. Here, the State
        falsely told the grand jury that defendant had made such a damning statement, and defendant
        did not have the opportunity to remediate this false, damning statement. By attempting to claim
        ambiguity as an excuse, the majority begs the definition of the word while disregarding its
        effect.
¶ 120        Here, the State’s preprinted indictment alleged that defendant and Garcia committed first
        degree murder “in that the said defendants *** shot Gabriel Gonzalez about the body.” The
        grand jury was told that both defendant and Garcia “did make confessions.” The majority
        raises and then attacks a straw man, attempting to distract from the false testimony by asserting
        that there is “no authority for the proposition that a grand jury must be advised on the
        distinction between a confession and an admission when those terms arise in testimony.”
        Supra ¶ 64. I do not assert that the grand jury should have been instructed on the difference.
        What I assert is that the grand jury should not be presented with false and prejudicial evidence.
        In this case, it is the State and its witness who should have been instructed on the distinction
        between a confession and an admission. The majority first attempts to deflect the error here
        with a non sequitur and then attempts to dismiss the issue as one of ambiguity or lack of clarity.

                                                     - 22 -
        Supra ¶ 73. The special concurrence does no better, treating this as nothing more than a
        teaching moment for a prosecutor who was “misinformed” or “unprepared” to the point that
        the prosecutor “failed to satisfy *** basic standards for preparation and *** the high standards
        of professional ethics that we hold for the prosecution.” Supra ¶¶ 112-13. Both the majority
        and the special concurrence seem content to lecture the ASA to do better next time rather than
        confront the real issue: that this defendant was indicted after the State presented false and
        misleading testimony to the grand jury, telling it that defendant had confessed when he had, in
        fact, not confessed.
¶ 121        Further, the majority claims to need an explanation as to why it should presume that the
        grand jury thought that the State meant that defendant actually confessed, rather than admitted
        to some facts, when the State told the grand jury that defendant confessed. See supra ¶ 64.
        Perhaps a simple reading of Merriam Webster’s definition of “confession,” coupled with the
        belief that the State means what it says, will suffice. Commonly, “confession” is defined as “a
        statement of guilt or obligation in a matter pertaining to oneself.” Webster’s Third New
        International Dictionary 475 (1993). Even colloquially, television culprits do not “confess” to
        individual facts that add up to a finding of guilt; they confess to the crime. A common, lay
        understanding of the term “confession” will not lead a grand jury to conclude that a defendant
        “admitted” to individual bits and pieces of a story that, in connection with proof of some other
        facts and law about which it has not been instructed, prove his guilt. The majority is attempting
        to rationalize the State’s emulation of Humpty Dumpty: “When I use a word, *** it means just
        what I choose it to mean—neither more nor less.”4
¶ 122        The legal and the common definitions of confession mesh elegantly; indeed, they are the
        same. The majority takes the singular meaning and turns it into an oxymoron. The majority’s
        definition denies the grand jury’s use of common sense, imposes a hypertechnical meaning on
        the term, and ascribes to the grand jury legal and factual knowledge that is shown not to exist.
        It is an attempt to create a rationale, no matter how tenuous, to support its theory that the State
        did not present false evidence to the grand jury.
¶ 123        In order to invalidate an indictment, a defendant must establish that testimony before the
        grand jury was “so deceptive or inaccurate that it affected the grand jury’s deliberations.”
        People v. Holmes, 397 Ill. App. 3d 737, 742 (2010). Can the majority really believe that the
        grand jury’s deliberations were not affected by telling it that defendant confessed? The Salem
        witch trials were not based on admissions. Jon Burge coerced false confessions, not
        admissions. The majority’s obfuscation of the differences between a confession and an
        admission, and the melding of the distinct entities into one is both counterfactual and contrary
        to established law. Further, according to the majority’s analysis, the State could tell every
        grand jury that every defendant confessed, and no consequences would obtain so long as there
        was “sufficient remaining evidence” supporting the charge. Could the State have told the grand
        jury without consequence that defendant pulled the trigger in this case? According to the
        majority, there was still sufficient remaining evidence that defendant could be accountable for
        the murder even if the “fact” of the confession is disregarded. Such a standard “would pervert
        all notions of justice, because an indictment would stand as long as there is some supporting

           4
            “ ‘The question is,’ said Alice, ‘whether you can make words mean so many different things.’
        ‘The question is,’ said Humpty Dumpty, ‘which is to be master—that’s all.’ ” (Emphasis in original.)
        Lewis Carroll, Through the Looking Glass, and What Alice Found There 124 (MacMillan Co. 1899).

                                                     - 23 -
        evidence, no matter how egregious the prosecutorial misconduct may be.” (Emphasis omitted.)
        People v. J.H., 136 Ill. 2d 1, 24 (1990) (Moran, C.J., dissenting, joined by Clark, J.).
¶ 124       Here, no specifics of these “confessions” were given to the grand jury, other than the
        statement “To include Jose Garcia, in fact he did pull out a gun and shoot at the victim.” This in
        itself is of little value, as it shows only that Garcia shot “at” the victim, not that Garcia shot and
        killed him. The majority characterizes this lack of detail regarding defendant’s “confession” as
        “ephemeral” and apparently finds this to be a benefit. See supra ¶ 65. However, telling the
        grand jury merely that a defendant confessed is perhaps even more damning than telling a
        defendant’s actual words. Being told only that a defendant has “confessed” allows a juror to
        put aside any inquiry as to what role the defendant might actually have played in the
        commission of the crime to which he has “confessed” and of which he is “guilty.” Specific
        evidence, such as the statement that Garcia shot at Gonzalez, can be overshadowed or rendered
        immaterial by the mere statement that the defendant has confessed to the crime. The majority’s
        assertions that defendant’s argument “exaggerates the probative value” of the statement that
        defendant confessed (supra ¶ 58) and that “there was no actual and substantial prejudice
        resulting in an unequivocally clear denial of due process” (supra ¶ 72) reflect an inability to
        either acknowledge or properly weigh the presumptive effect, due to human nature, that
        testimony regarding a defendant’s “confession” has on a grand juror.
¶ 125       The majority utilizes a deflection, dismissing the importance of whether “defendant
        explicitly ‘confessed’ to being accountable for Garcia’s conduct.” Supra ¶ 63. How does a
        person “confess” to being accountable for another’s act? “[A]ccountability is not a separate
        offense, but merely an alternative manner of proving a defendant guilty of the substantive
        offense.” Ceja, 204 Ill. 2d at 361. How does one “confess” to an alternative manner of proof?
        At best, defendant admitted to certain facts that could, in connection with proof of other facts,
        prove his guilt. However, this is not a confession; this is known as an admission, which is
        specifically not the same as a confession. See Nitti, 312 Ill. at 93. The validity of the indictment
        could not turn on whether defendant explicitly confessed to being accountable for Garcia’s
        conduct, as he did not, and could not, make such a confession. The majority is referencing
        some brooding omnipresence in the sky to rationalize how a grand jury might indict a
        defendant based upon evidence falsely and incoherently presented to it.
¶ 126       I am also perplexed by the majority’s discussion of prosecutorial misconduct. See supra
        ¶¶ 74-76. More specifically, I am perplexed as to why the majority responds to the single
        five-sentence paragraph (devoid of citation to case law) in defendant’s brief arguing an intent
        to mislead the grand jury while ignoring the brief’s previous paragraph in which defendant
        argues that “presentation of incorrect and misleading information to the grand jury cannot be
        excused as unintentional” and includes citation to and analysis of relevant case law. The
        majority asserts that “[d]efendant offers no evidence that either the ASA or Officer Maier
        deliberately attempted to mislead the grand jury.” Supra ¶ 76. The majority does not explain
        why intentional deception by the State should be treated any differently from unintentional
        inaccuracy or deception. The special concurrence implies that there is a difference between
        intentional and unintentional deception but does not explain it, cites no authority for support,
        and places the onus for proving intentional deception on the defendant. Supra ¶ 113.
¶ 127       “The due process rights of a defendant may be violated if the prosecutor deliberately or
        intentionally misleads the grand jury, uses known perjured or false testimony, or presents
        other deceptive or inaccurate evidence.” (Emphasis added.) DiVincenzo, 183 Ill. 2d at 257.

                                                     - 24 -
        “Thus, in light of DiVincenzo, we hold that the State’s presentation of deceptive evidence
        denied defendant due process, regardless whether the deception was intentional.” (Emphasis
        added.) Oliver, 368 Ill. App. 3d at 696. Clearly, defendant here argued in the alternative,
        stating, “Whether or not a showing of intent to mislead the grand jury is required, [defendant]
        was denied his right to due process.” The majority has responded to the argument regarding
        intent to mislead, defending the honor of the ASA and Officer Maier. Both the majority and the
        special concurrence fail or refuse to address whether there was deception, regardless of intent
        to deliberately mislead the grand jury. If claiming a confession where none exists is not
        deception, then nothing is, other than possibly forging a written confession. If the grand jury’s
        deliberations were affected by the false or misleading information, whether presented
        intentionally or unintentionally, the indictment should be invalidated. The intent, or lack
        thereof, behind the deception is not the deciding factor; it is the effect.
¶ 128        The majority then shifts focus away from the false testimony to argue that, even if the
        references to a confession had not been made to the grand jury, the remaining evidence
        supported the indictment under the theory of accountability. See supra ¶¶ 63, 71. “One may be
        accountable for the conduct of another person when ‘either before or during the commission of
        an offense, and with the intent to promote or facilitate that commission, he or she solicits, aids,
        abets, agrees, or attempts to aid that other person in the planning or commission of the
        offense.’ 720 ILCS 5/5-2(c) (West 2012).” Supra ¶ 95. The majority tosses around references
        to defendant “being accountable for Garcia’s conduct” (supra ¶ 63) and “the inference that he
        and Garcia shared a common criminal design” (supra ¶ 71), concluding that “the grand jury
        would have indicted defendant even if the challenged statements by Officer Maier were
        excised from the proceedings” (supra ¶ 72). I am bothered by the majority’s failure to define
        these terms and concepts related to the theory of accountability, analyze what is required for
        findings regarding these concepts, or tell us their relevance, in a grand jury setting.
¶ 129        However, I am then bewildered at the majority’s insistence that these references to
        accountability and its requirements would have meant anything to the grand jury in this case,
        as accountability was not raised in the indictment and there is no evidence that the grand jury
        was ever instructed on the issue of accountability. The indictment alleged that “defendants ***
        shot Gabriel Gonzalez.” The majority claims that defendant and Garcia “shared a common
        criminal design” (supra ¶ 71) and states that the grand jury heard “unequivocal evidence that
        Garcia, and not defendant, pulled the trigger, which supports the indictment against defendant
        under an accountability theory” (supra ¶ 67). How was the grand jury to make findings related
        to accountability and a common criminal design when it was never told that such concepts
        even existed? The grand jury was no more likely to base an indictment on “the inference that
        [defendant] and Garcia shared a common criminal design” than it was to return an indictment
        based on the fact that defendant was wearing a cocked hat. This rationale is not supported by
        the paucity of evidence in the record; however, it is an excellent example of a counterfactual
        conditional: if these things would have happened, then the grand jury would have indicted
        defendant. The problem is that things never happened the way that the majority is rationalizing
        its affirmance.
¶ 130        The majority cites Ceja for the proposition that a defendant may be charged as a principal
        even though the proof shows that he was only an accomplice. See supra ¶ 67. This type of
        pleading practice is permitted because, as I stated above, accountability is “merely an
        alternative manner of proving a defendant guilty of the substantive offense.” Ceja, 204 Ill. 2d


                                                    - 25 -
        at 361. Thus, an indictment need not specify to a trial jury whether the accused is charged as a
        principal or an accomplice. However, Ceja cannot be responsibly read to hold that a grand jury
        can be presumed to have indicted on a theory of accountability when the grand jury was never
        told that such a theory existed or was legally proper.
¶ 131        Further, nowhere do I claim that the grand jury should have received formal jury
        instructions on accountability and that the proceeding should have been turned into an
        adversarial hearing. See supra ¶¶ 68-69. I use the word “instruct” as in to “apprise” or
        “inform.” Certainly the majority is aware that the state’s attorney’s office plays a substantial
        role in grand jury proceedings, serving as advisor to the grand jury and informing it of the
        proposed charges and the pertinent law. See supra ¶ 55; DiVincenzo, 183 Ill. 2d at 254. It is
        only common sense that a grand jury must be apprised of any crime that it is asked to charge
        and any concept that it can consider in handing down a charge. The majority’s “analysis” of
        this nonissue is nothing more than a straw man that is raised and then knocked down in an
        attempt to lend credence to its own counterfactual notion that a collective body can
        contemplate and opine on a theory on which it was not apprised.
¶ 132        The majority glosses over this by stating that, because the grand jury “heard detailed
        evidence that defendant and Garcia were fellow gang members who jointly confronted and
        aggressively pursued the victim, who they thought was a rival gang member,” “the validity of
        the indictment did not turn on whether defendant explicitly ‘confessed’ to being accountable
        for Garcia’s conduct.” Supra ¶ 63. I first take issue with the phrase “detailed evidence.” The
        State’s entire presentation to the grand jury consisted of 28 questions that Officer Maier
        answered, including 5 related to his name, his employment, the date of the incident, and the
        fact that the incident occurred in Lake County. Twenty-three questions regarding the incident
        itself is hardly “detailed.” I also take issue with the majority’s claim that defendant and Garcia
        “aggressively pursued Gonzalez.” The grand jury heard that Gonzalez “began to walk out of
        the store” and then defendant and Garcia “followed him outside, flashing gang signs and
        arguing with him.” Supra ¶ 13. The majority makes this read like a crime novel, with
        defendant and Garcia chasing after Gonzalez, who is in full flight. The actual evidence is
        interesting enough; exaggeration and enhancement are unnecessary.
¶ 133        The majority concludes that this “remaining evidence supported the grand jury’s
        determination of probable cause based on defendant’s actions.” Supra ¶ 63. I do not know how
        to evaluate this enthymeme; what are the unstated but presumed premises that support the
        conclusion of probable cause that defendant aided and abetted the shooter?
¶ 134        The majority compounds its counterfactual analysis by claiming that, in one of these
        so-called admissions, defendant “admitted that he and Garcia followed the victim into the
        parking lot and intended to fight the victim.” Supra ¶ 72. However, as the majority states
        earlier in its opinion, “Defendant told the officers that he expected to fight the victim
        ‘one-on-one,’ because someone else joining in would have made it a ‘dirty fight.’ ” Supra ¶ 21.
        The majority also states that defendant admitted “that he followed Gonzalez into the parking
        lot with Garcia and intended a fistfight with Gonzalez while Garcia looked on.” Supra ¶ 60.
        How could the intent to fight “one on one,” while someone “looked on,” be evidence of a
        common criminal design? Again, the majority has doubled-down on the counterfactual
        conditional: if these were the facts, and if these facts had been presented to the grand jury, and
        if the grand jury had been informed of the concept of accountability, then the grand jury could
        have determined that defendant was accountable for the shooting. However, these facts were

                                                    - 26 -
        not presented to the grand jury, and the grand jury was not informed about accountability. The
        State provided no theory of accountability to the grand jury, even one as obviously legally and
        factually incoherent as that put forth by the majority here, yet the majority concludes that
        accountability provided the basis for the indictment.
¶ 135       Even if the grand jury had any idea that defendant could be indicted for murder through a
        theory of accountability, there simply was no evidence presented to the grand jury that would
        have supported any finding of probable cause. See supra ¶ 63. The grand jury was not shown
        the surveillance video of the events. The entire examination of Officer Maier before the grand
        jury consisted of 28 questions, including his name and 2 questions about his occupation.
        Officer Maier’s testimony showed only that defendant, Garcia, and Gonzalez were at the One
        Stop Food & Liquor store at the same time; there was no evidence that defendant and Garcia
        arrived together or knew that the other would be at the store. Defendant and Garcia were
        reputed gang members, while Gonzalez had no gang affiliation. After either defendant or
        Garcia made a gang reference to Gonzalez, an argument ensued. Gang signs were flashed,5
        and defendant and Garcia followed Gonzalez out of the store before Garcia pulled out a gun
        and shot Gonzalez. Both defendants were arrested. This is the nature and extent of the “detailed
        evidence” that the majority concludes so overshadowed the false evidence of a confession. See
        supra ¶ 63.
¶ 136       The trial court viewed the surveillance video as well as the video of the statements given by
        both defendant and Garcia, neither of which was presented to the grand jury. The trial court’s
        viewing was necessary, as the court had to determine if defendant did, indeed, confess, and if
        he did flash gang signs. However, the trial court then improperly considered this evidence in
        making “the following findings as to what happened in the grand jury,” “much” of which was
        “based largely upon the recordings that the Court reviewed.” The court made the following
        findings of “facts” that were never presented to the grand jury: (1) defendant “went to the store
        with his co-defendant. They went together.”; (2) defendant “thought that the victim gave him a
        dirty look”; (3) “defendant then said that the victim was calling him a King killer”;
        (4) defendant “wanted to and was perfectly willing to have a fight with the victim”; (5) while
        defendant said that “it didn’t involve weapons,” defendant “was personally interested in
        engaging in a physical altercation with the victim”; (6) “To some extent in that way
        [defendant] started the fight even if [Garcia] finished it by shooting the victim”; and
        (7) “[defendant] and *** Garcia together pursue[d] the victim.” Thus, the court found, even
        excising the objected-to exchanges, “there is sufficient probable cause before the grand jury to
        return an indictment for murder against [defendant] if not as a principal, certainly as an
        accomplice, and I am making no finding that it was not as a principal.” The court then declined
        to “reach the question as to the propriety of” those exchanges.
¶ 137       While the trial court was required to review evidence that was not presented to the grand
        jury,6 it erred in the same way the majority does here (see supra ¶ 71)—it ascribed to the grand

            5
              Officer Maier’s testimony that “the defendants are following the victim out of the store flashing
        gang signs and arguing with him” is equivocal; it could be interpreted as that both defendants were
        flashing signs and arguing or that one was flashing signs while the other was arguing. In any event, the
        video did not show defendant flashing gang signs before the shooting.
            6
              Indeed, both the State and defense counsel presented portions of the video recordings for the trial
        court’s consideration.

                                                       - 27 -
        jury knowledge that the court had and stated what it thought the grand jury would have done
        had it known what the court knew. By doing this, both the trial court and the majority have
        invaded the province of the grand jury. The grand jury did not have all the “facts” that the trial
        court and the majority had, and thus it could not weigh those facts to determine that probable
        cause existed. Nor was it presented with the law that both the trial court and the majority have
        presupposed it knew. Yet both the trial court and the majority have acted as if this information,
        not possessed by the grand jury, actually informed its decision and supported its indictment.
¶ 138       While finally conceding that the surveillance video and the recorded interview of
        defendant were shown to the trial court but not to the grand jury (see supra ¶ 71), the majority
        again makes the counterfactual argument that such evidence must be considered as support for
        a finding that the grand jury did not, and could not, make. The majority further argues that
        defendant’s admission to conduct that supported the indictment (without relating what was
        actually admitted) was presented only to the trial court. However, the majority claims that
        disregarding evidence that was not presented to the grand jury “would amount to advocacy on
        behalf of defendant.” Supra ¶ 71. I submit that considering evidence that was not presented to
        the grand jury amounts to advocacy on behalf of the State. The majority has exhausted itself
        trying to find a way to justify―or, at the very least, excuse―the State’s false claim of
        defendant’s confession; it has misstated law, conjured evidence, and created a false construct
        wherein the trial court, rather than the grand jury, determines probable cause based on
        evidence not presented to the grand jury. Contrary to the majority’s claim, we are not called
        upon to determine if the trial court “erred in denying defendant’s motion to dismiss the
        indictment” (supra ¶ 71); rather “we review de novo whether defendant was denied due
        process and, if so, whether that denial was prejudicial. People v. Oliver, 368 Ill. App. 3d 690,
        695 (2006)” (supra ¶ 54).
¶ 139       There was no evidence of a common criminal design or that defendant aided, abetted,
        agreed or attempted to aid, or planned any offense. Gonzalez was shot and killed by Garcia,
        and there was no evidence presented to the grand jury that defendant had anything to do with
        Garcia, other than reputed membership in the same gang, let alone anything to do with Garcia’s
        decision to shoot Gonzalez. The grand jury never saw the surveillance video; it was not told
        that defendant wanted to fight Gonzalez. Only the most tenuous link between defendant and
        Garcia was presented in Officer Maier’s grand jury testimony—reputed membership in the
        same gang. However, there is an implication in both the trial court’s decision and the
        majority’s analysis that it is axiomatic that gang membership requires the members to support
        one another in every criminal endeavor. The majority might have concluded this based on its
        extensive experience as trial judges. However, this conclusion is not supported by any
        evidence presented to the grand jury. There was no evidence of any oral agreement or
        encouragement, no evidence of any physical signal (such as a throat-slitting motion or
        pantomimed gun), and no expert testimony regarding any special relationship requiring either
        defendant or Garcia to act. There was not even the fistfight that defendant purportedly wished
        to engage in. Yet both the trial court and the majority have concluded that they shared a
        common criminal design. See supra ¶ 71. Such a conclusion could be based only on
        speculation or the majority’s experience, not the evidence presented to the grand jury.
¶ 140       It is no defense to say that defendant was found guilty after a trial, so no harm, no foul. See
        supra ¶ 70. This is a fallacy and a non sequitur. Such a rule is “especially pernicious” and
        imposes “unacceptable costs.” Mechanik, 475 U.S. at 83 (Marshall, J., dissenting). The issue is


                                                    - 28 -
        not whether there was sufficient evidence for proof beyond a reasonable doubt at trial; it is
        whether there was sufficient proper evidence presented to the grand jury for probable cause to
        even charge the crime in the first place. It does not matter that the State convicted defendant
        without mentioning his “confession” to the petit jury. See supra ¶ 70. What happens before the
        petit jury does not solve defects in evidence before the grand jury; if it did, it would make the
        grand jury meaningless unless the trial resulted in a finding of not guilty. The majority acts as if
        the State presented all of its evidence to both the grand jury and the petit jury, asserting that “as
        we determine that there was enough evidence to convict, there was clearly enough evidence to
        indict.” Supra ¶ 70. What has one to do with the other? The evidence presented to the grand
        jury was 25 answers of “Yes” to leading questions; certainly, the State had something more to
        say at trial. Further, the majority’s reliance on Mechanik (supra ¶ 70) is less than compelling.
        In Mechanik, the government’s improper activity before the grand jury involved the
        simultaneous presence and testimony of two witnesses, in violation of the federal rules of
        criminal procedure. Mechanik, 475 U.S. at 68 (majority opinion). Can the majority really not
        see the difference in magnitude between a procedural error as in Mechanik and the presentation
        of false or misleading testimony regarding a nonexistent confession?
¶ 141        If the majority’s rationale is acceptable, then what is the point of having grand juries indict
        people anymore? Taken to its logical conclusion, the majority’s position supports the theory
        that no evidence need be presented to the grand jury so long as the defendant is convicted; the
        lack of evidence before the grand jury is harmless error if the petit jury is presented with proof
        beyond a reasonable doubt. If this satisfies due process, then I submit that the grand jury is a
        subverted vestigial organ that needs to be abandoned and replaced. The grand jury can be
        traced back in England to 1166 and was recognized in the Magna Carta in 1215; however, even
        England moved on, abolishing grand juries in 1948. See Grand Jury, Wikipedia, https://en.
        wikipedia.org/wiki/Grand_jury#England_and_Wales (last viewed Jan. 3, 2019) [https://
        perma.cc/Y6CN-VPY9]. Perhaps it is time for this nation to rely instead on preliminary
        hearings or some other type of proceeding that gives a potential defendant the opportunity to
        cross-examine witnesses and respond to egregiously false evidence.
¶ 142        This opinion will apply to saints and sinners, the guilty and the innocent alike. If the
        majority’s analysis prevails, then a twist on a military aphorism7 is apt: “Indict them all, let the
        trial jury sort ’em out.” Even the subsequent acquittal of a defendant is not sufficient to right
        the damage of an improper indictment. “For a wrongful indictment is no laughing matter; often
        it works a grievous irreparable injury to the person indicted.” (Internal quotation marks
        omitted.) Rodgers, 92 Ill. 2d at 289. “[A] wrongful indictment inflicts substantial harm on a
        defendant not entirely remedied by an acquittal.” Sears, 49 Ill. 2d at 36.
¶ 143        The majority goes to great lengths to affirm the State’s use of a false claim of a confession
        in order to indict a defendant, even ascribing to the grand jury knowledge of facts and law
        regarding accountability that were never presented to it. Further, considering the paucity of

            7
             “Kill ’em all, let God sort ’em out.” Originally, “ ‘Caedite eos. Novit enim Dominus qui
        sunt eius.’ ” Literally, “ ‘Kill them. For the Lord knows those that are His own.’ ” Attributed to Arnaud
        Amaury, Abbott of Citeaux and papal legate, at the massacre of Beziers (1209) during the Albigensian
        Crusade. Caedite eos. Novit enim Dominus qui sunt eius, Wikipedia, https://en.wikipedia.org/wiki/
        Caedite_eos._Novit_enim_Dominus_qui_sunt_eius. (last visited Jan. 3, 2019) [https://perma.cc/F7SD-
        FAB3].

                                                       - 29 -
actual evidence of accountability, the majority virtually imputes accountability upon the
presence of codefendants at a crime scene. The majority essentially gives the State
carte blanche to present whatever it wants to the grand jury, no matter how false and
deceptive, without consequence. If that is the law, the raison d’être of the grand jury is no
more. The majority analysis also gives courts the ability to go outside the grand jury record and
superimpose a counterfactual prism over grand jury proceedings in order to “find” the
necessary probable cause. Regrettably, I submit that the grand jury is no longer “a ‘shield’
against arbitrary prosecutions” (Rodgers, 92 Ill. 2d at 289).




                                           - 30 -